VAN ORSDEL, Associate Justice.
Appellant, the Egyptian Lacquer Manufacturing Company, appeals from the decision of the Commissioner of Patents dismissing its opposition to the registration of the word “Pharaoh” as a trade-mark for lacquers by appellee, the Cleveland Varnish Company.
Appellant’s marks are described by the Commissioner as follows: “The opposers alleged trade-marks consist respectively of the names ‘Egyptian,’ ‘Sphynx,’ ‘Pyramid,’ ‘Obelisk,’ ‘Nile,’ ‘Cairo,’ a representation of the Egyptian Sphynx, and a representation of an Egyptian scene, including Sphynx, pyramids, and nomads.”
The ease turned below on the question of the similarity of the marks. The law excludes from registration trade-marks which are “identical with * * k or which so nearly resemble a registered or known trademark owned and in use by another * * * *774as to be likely to cause confusion or mistake in the mind of the public or to deceive purchasers.” Trade-Mark Act 1905, § 5, as-amended (15 USCA § 85). The Commissioner disposed of the case upon the single question of whether or not the marks were so similar as to cause confusion in trade. The goods on which the marks are used are concededly the same.
We are of opinion that the trade-mark “Pharaoh” is not so similar either in appearance, sound, or suggestion to any of the op-poser’s marks as to mislead the public and produce confusion in trade.
The decision of the Commissioner is affirmed.